           Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/26/2021
                                                                       :
SOTER TECHNOLOGIES, LLC,                                               :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-5007 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
IP VIDEO CORPORATION, A+ TECHNOLOGY                                    :
& SECURITY SOLUTIONS, INC., and ADVANCE                                :
CONVERGENCE GROUP, INC.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        Plaintiff Soter Technologies, LLC (“Plaintiff” or “Soter”) brings this action against IP

Video Corporation (“IP Video Corp.”), A+ Technology & Security Solutions, Inc (“A+

Technology”), and Advance Convergence Group (“Advance”) (collectively, “Defendants”), for

cybersquatting in violation of 15 U.S.C. § 1125(d)(1); trademark infringement in violation of 15

U.S.C. § 1114(a); unfair competition, false association, and false designation of origin in

violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A); and trademark infringement, unfair

competition, and product disparagement, under New York law. See Dkt. No. 35 (“Am. Compl.”

or “Amended Complaint”).

        Defendants move, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss all claims in the

Amended Complaint against A+ Technology and Advance and to dismiss all claims except that

for cybersquatting against IP Video Corp. For the reasons that follow, the motion is granted in

part and denied in part.
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 2 of 36




                                         BACKGROUND

       Soter is a limited liability company organized under the laws of New York, with its

principal place of business in New York. Soter manufactures and markets a vape detecting

sensor device (“Flysense Device”), which it sells to school systems and other institutions for

their use in detecting vape smoke and other activity that might violate the institution’s rules. Id.

¶ 1. The device can be installed in an unobtrusive manner in school bathrooms and other

locations where it can be used to identify the prohibited activity. Soter uses the FLYSENSE

trademark (“Flysense Mark”) in connection with the sale of the Flysense Device, suggesting a fly

on the wall that can sense the vape smoke. Soter is the owner of all rights in and to the Flysense

Mark, which is filed with the U.S. Patent and Trademark Office in connection with the following

goods: “Environmental sensor for detecting vape, vapor, smoke, sound, motion, gas and total

volatile organic compounds (TVOCs).” Id. ¶ 25. Registration for the Flysense Mark was filed

with the USPTO on October 9, 2019 and issued on May 19, 2020. Id. ¶¶ 25, 26. The

registration claims a date of first use at least as early as November 2017. Id. ¶ 26.

       Defendants are three companies who allegedly make, sell, offer for sale and distribute a

sensor device called HALO Smart Sensor (“HALO Device”), which can be installed in high

school bathrooms. The HALO Device is alleged to compete with the Flysense Device. Id. ¶ 8.

Little is alleged about the Defendants’ identity or relationship with each other except that they

are affiliates, each has a principal place of business in New York, and they advertise the HALO

Device. All three Defendants are alleged to advertise the HALO Device on their respective

websites, and Defendant IP Video Corp. is alleged to advertise the HALO Device at trade shows

around the country. Id. ¶¶ 9-11. The three companies share office locations, resources and

executives, including David Antar who is the President of IP Technology and A+ Technology




                                                  2
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 3 of 36




and Chief Executive Officer of Advance Convergence Group. Id. ¶ 12. The three companies are

alleged to be engaged in interstate and foreign commerce. Id. ¶ 13.

       Soter also owns the domain name www.flysense.net, which it uses to advertise its

Flysense Device. Id. ¶ 33. Defendants knew of Soter’s use of the Flysense Mark. After seeing

the Flysense Device on network television on Good Morning America in 2017, Defendant A+

Technology tried to become a reseller of the device. Id. ¶ 39. Plaintiff alleges that while

Defendants had constructive knowledge of Plaintiff’s superior rights in and to the Flysense

Mark, Defendants allegedly began using the Flysense Mark as part of a bad-faith scheme to

confuse and deceive customers. Id. ¶ 38. Specifically, for a period from approximately

September 9, 2019 to July 1, 2020 (i.e., into the period when the Flysense Mark was issued to

Plaintiff), Defendants used the domain name www.flysense.com to divert for their own

commercial gain an unknown number of purchasers and business opportunities away from

Plaintiff. Customers who entered www.flysense.com into a browser were directed to Defendant

IP Video Corp.’s website. Id. ¶ 35. On the website, IP Video Corp. displayed the HALO

Device, and not the Flysense Device. Neither the Flysense Mark, nor anything that resembled it,

appeared in the content of the website itself. Rather, in large bold letters, IP Video Corp.’s

website refers to the HALO Smart Sensor. Id. ¶¶ 35-36.

       Plaintiff alleges that “Defendants are individually or collectively the current registrant of

record for the [www.flysense.com domain name],” id. ¶ 56, and “[a]t the time Defendants

registered, acquired and/or began using the [domain name], Plaintiff had obtained prior and

exclusive rights in the Flysense Mark,” id. ¶ 57.




                                                    3
            Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 4 of 36




          Plaintiff brings claims for federal and state trademark infringement, unfair competition,

and cybersquatting.1 It alleges that by using the www.flysense.com domain name to direct

customers to Defendants’ website where the HALO Device was depicted, Defendants were

“likely to create a false impression and deceive customers, the public and the trade into believing

that there was a connection, association, affiliation, or sponsorship between Plaintiff’s FlySense

and Defendants’ HALO Device—which there was not.” Id. ¶ 40. It also alleges that

“Defendants’ cybersquatting caused Soter to lose purchasers and business opportunities” and that

Defendants have made substantial profits and gains and Soter has suffered losses (of more than

$2 million in lost sales) as a result of Defendants’ unauthorized use of the FlySense mark as part

of its domain name and other illicit acts. Id. ¶¶ 41-43. It claims that Defendants have sold their

product to schools to which Soter would otherwise have sold their product, that Plaintiff has been

forced to reduce the price of its device to compete with the HALO Device, and that it has

suffered loss of sales of secondary educational products purchased alongside the Flysense

Device. Id. ¶¶ 44-46.

          Soter also alleges it has been the victim of unfair competition and product disparagement

in connection with other verbal and written representations by Defendants. Id. ¶ 47. In support

of that claim, it alleges that in 2019 a representative of Defendants told a potential customer of

Plaintiff, a school on the west coast, that Plaintiff’s device did not work, was associated with too

many false positives, and was embroiled in litigation—all of which Plaintiff claims was

disparaging and caused Plaintiff to lose at least one sale. Id. ¶¶ 48, 50. Plaintiff also alleges that

IP Video Corp. made other false statements directly leading Soter to lose sales for which both

Plaintiff and IP Video Corp. were competing. Id. ¶ 51. The sole example to which Plaintiff



1
    Defendants are not seeking to dismiss Plaintiff’s cybersquatting claim by this motion.


                                                   4
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 5 of 36




points is an alleged false representation that it claims IP Video Corp. made to the Mission

Consolidated Independent School District in Mission, Texas2 (“Mission District”) that

Defendants’ completing HALO Device was compatible with the Flysense platform, causing

Soter to lose a sale of over $43,000. Id. ¶¶ 51-52. The Amended Complaint makes no reference

to any particular agent of IP Video Corp. as having made the statement.

       The alleged misrepresentation appeared in a response to a request for quote issued by the

Mission District. Dkt. No. 59-6. That document is incorporated by reference and integral to the

Amended Complaint. There is no dispute as to its authenticity. The quote form clearly indicates

the name of the firm making the offer as ACP Creativ IT (“ACP”) and the brand and model of

the product being offered as “IPVIdeo Corp. HALO IOT Smart Sensor – Part # HALO-V2.00.”

Id. at 6. It attaches fifteen (15) pages of materials referring to the HALO Smart Sensor. Id. at 7-

22. It does not refer to Plaintiff or the Flysense Device. It also does not indicate that any of the

Defendants made the offer or prepared the response to the request for quote.

                                   PROCEDURAL HISTORY

       Plaintiffs initiated this action by a complaint and a motion for a Temporary Restraining

Order and Preliminary Injunction filed on June 30, 2020. Dkt. No. 1 at 9-13. After hearing the

parties, on July 2, 2021, the Court entered a Temporary Restraining Order enjoining Defendants

for a period of fourteen (14) days from (1) resuming operation of the www.flysense.com domain

name (which they had ceased using upon receiving notice of this action), and (2) from stating

that the HALO Device is compatible with the Flysense proprietary software platform. Dkt. No.

28. The parties subsequently consented to converting the first restraint into a Preliminary



2
 Although the Amended Complaint alleges that the Mission Consolidated Independent School
District is in New Mexico, Am. Compl. ¶ 52, it also attaches the request for quote that makes
clear that the school district actually is located in Mission, Texas. Am. Compl., Ex. C.


                                                  5
          Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 6 of 36




Injunction, which the Court so ordered on July 17, 2020. Dkt. No. 51. The Court scheduled a

hearing on Plaintiff’s motion to convert the second restraint into a Preliminary Injunction, but

after exchanging initial discovery, Plaintiff withdrew its motion for a Preliminary Injunction as

to that restraint. Dkt. No. 61. Defendant filed the instant motion to dismiss on July 31, 2021,

Dkt. No. 57, the opposition was filed on August 17, 2020, Dkt. No. 64, and the reply was filed

on August 31, 2020, Dkt. No. 70. The Court heard oral argument on February 4, 2021.

                                        LEGAL STANDARD

        To survive a motion to dismiss for failure to state a claim, a complaint must include

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 554, 570 (2007)). A complaint must offer more than “labels and conclusions,” “a formulaic

recitation of the elements of a cause of action,” or “naked assertion[s]” devoid of “further factual

enhancement” in order to survive dismissal. Twombly, 550 U.S. at 555, 557. The ultimate

question is whether “[a] claim has facial plausibility, [i.e.,] the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. “Determining whether a complaint states a

plausible claim for relief will . . . be a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Id. at 679. Put another way, the plausibility

requirement “calls for enough fact to raise a reasonable expectation that discovery will reveal

evidence [supporting the claim].” Twombly, 550 U.S. at 556; see also Matrixx Initiatives, Inc. v.

Siracusano, 563 U.S. 27, 46 (2011).




                                                    6
          Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 7 of 36




                                            DISCUSSION

        A.      Claims regarding www.flysense.com domain name

        Plaintiff’s Second, Third, Fourth and Fifth Causes of Action allege trademark

infringement and unfair competition under Sections 32(1) and 43(a) of the Lanham Act, 15

U.S.C. §§ 1114(1)(a), 1125(a)(1)(A), and New York common law, based on Defendants’ alleged

registration and use of the domain name www.flysense.com.

        Section 32(1) of the Lanham Act prohibits the “use in commerce . . . of a registered mark

in connection with the sale, offering for sale, distribution, or advertising of any goods or services

on or in connection with which such use is likely to cause confusion, or to cause mistake, or to

deceive.” 15 U.S.C. § 1114(1)(a). Section 43(a) prohibits the “use[ ] in commerce [of] any

word, term, name, symbol, or device, or any combination thereof, or any false designation of

origin, false or misleading description of fact, or false or misleading representation of fact, which

. . . is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,

connection, or association of such person with another person, or as to the origin, sponsorship, or

approval of his or her goods, services, or commercial activities by another person.” 15 U.S.C.

§ 1125(a)(1)(a).

        The standards governing claims for unfair competition, under Section 43(a) of the

Lanham Act, and for trademark infringement, under Section 32, are substantially the same. See

Twentieth Century Fox Film Corp. v. Marvel Enters., Inc., 220 F. Supp. 2d 289, 297 (S.D.N.Y.

2002) (“[T]he standards for false designation of origin claims under Section 43(a) of the Lanham

Act (15 U.S.C. § 1125) are the same as for trademark infringement claims under Section 32 (15

U.S.C. § 1114).”); Van Praagh v. Gratton, 993 F. Supp. 2d 293, 301 (E.D.N.Y. 2014) (“[A]

federal claim of false designation of origin . . . is also referred to as a claim for unfair

competition.”). Both claims are governed by a “familiar two-prong test.” Coty Inc. v. Excell


                                                    7
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 8 of 36




Brands, LLC, 277 F. Supp. 3d 425, 440 (S.D.N.Y. 2017) (quoting Gucci Am., Inc. v. Guess?,

Inc., 868 F. Supp. 2d 207, 237 (S.D.N.Y. 2015)). “The test looks first to whether the plaintiff’s

mark is entitled to protection, and second to whether defendant’s use of the mark is likely to

cause consumers confusion as to the origin or sponsorship of the defendant’s goods.” Yurman

Studio, Inc. v. Castaneda, 591 F. Supp. 2d 471, 486 (S.D.N.Y. 2008) (quoting Virgin Enters. Ltd.

v. Nawab, 335 F.3d 141, 146 (2d Cir. 2003)); see Savin Corp. v. Savin Grp., 391 F.3d 439, 456

(2d Cir. 2004) (“The crucial issue in an action for trademark infringement is whether there is any

likelihood that an appreciable number of ordinarily prudent purchasers are likely to be misled, or

indeed simply confused, as to the source of the goods in question.”) (internal quotation marks

and alterations omitted). In addition, a sustainable claim must establish that the defendant made

“use in commerce” of Plaintiff’s trademark to begin with. See 15 U.S.C. § 1114(1)(a)

(restricting the “use in commerce” of “a registered mark”); 15 U.S.C. § 1125(a)(1)(a) (creating

liability for “[a]ny person who . . . uses in commerce . . .” a registered or unregistered mark in a

manner likely to cause confusion). Moreover, “‘use’ must be decided as a threshold matter

because, while any number of activities may be ‘in commerce’ or create a likelihood of

confusion, no such activity is actionable under the Lanham Act absent the ‘use’ of a trademark.”

1-800 Contacts, Inc. v. WhenU.Com, Inc., 414 F.3d 400, 412 (2d Cir. 2005).

       Under New York common law, the standards for trademark infringement and unfair

competition are “virtually identical” to the standard under the Lanham Act, “except that [New

York law] requires an additional showing of bad faith.” Lopez v. Adidas Am., Inc., 2020 WL

2539116, at *15 (S.D.N.Y. May 19, 2020) (quoting TechnoMarine SA v. Jacob Time, Inc., 2012

WL 2497276, at *5 (S.D.N.Y. June 22, 2012)).




                                                  8
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 9 of 36




       It is not disputed here that Plaintiff’s registered mark is entitled to protection. Rather,

Defendants argue that (1) Defendants did not make any “use in commerce” of Plaintiff’s mark by

causing the domain name www.flysense.com to reroute web browsers to defendant IP Video

Corps.’ website, because the Flysense Mark nor anything resembling it actually appeared in the

content of that website, and (2) there was no likelihood of confusion by any customer over the

origin or affiliation of the HALO Device advertised on the IP Video Corp. website. Neither

argument is persuasive.

               1.     Use in commerce

       The Lanham Act defines “use in commerce,” in relevant part, as follows:

       For purposes of this Chapter, a mark shall be deemed to be in use in commerce-

       (1) on goods when-

           (A) it is placed in any manner on the goods or their containers or the displays
           associated therewith or on the tags or labels affixed thereto, or if the nature of
           the goods makes such placement impracticable, then on documents associated
           with the goods or their sale, and

           (B) the goods are sold or transported in commerce, and

       (2) on services when it is used or displayed in the sale or advertising of services
       and the services are rendered in commerce . . .

15 U.S.C. § 1127.3



3
 In an appendix to Rescuecom Corp. v. Google Inc., 562 F.3d 123 (2d Cir. 2009), Judge Leval
provides a thorough and perspicuous discussion of the text and history of § 1127 that calls into
question whether its definition of “use in commerce” is applicable to sections of the Lanham Act
that proscribe trademark infringement. Notwithstanding the questions raised by this appendix,
the Second Circuit in its opinion “assumed . . . in accordance with the holding of [1-800
Contacts, Inc., 414 F.3d at 400 (discussed infra)] that the requirements of [§ 1127’s definition of
‘use in commerce’] apply to infringing conduct,” and found that such assumption did not affect
the outcome of the case. Id. at 140. Similarly, the instant claims for trademark infringement and
unfair competition in connection with IP Video Corp.’s use of the domain name at issue should
be sustained irrespective of the applicability of the definition of “use in commerce” from § 1127.
Accordingly, the Court makes the same assumption of applicability as is made in Rescuecom,
although it should be noted that the applicability of § 1127’s definition of “use in commerce” to


                                                  9
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 10 of 36




       Both the plain text of this definition and the relevant caselaw support the conclusion that

IP Video Corp.’s use of the domain name www.flysense.com to redirect customer traffic to its

website constitutes a “use in commerce” of the Flysense Mark. Defendants do not dispute that in

the physical world a retailer who used a competitor’s trade name or trademark as the name

and/or identifier for a store would have used that name “in commerce” even if the customer—

upon entering the store—did not see any products bearing the prohibited trademark. Dkt. No. 90

(Hr’g Tr. Feb. 4, 2021), at 6-7.

       The law is no different in the virtual world. A domain name is not categorically only an

address that a consumer can use to navigate to a store whose name it already knows; it can also

serve as a sign used by a retailer to identify the contents of a store to those who might browse the

web (much like one browses a shopping center) and has a choice to make whether to enter. Cf.

Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp., 174 F.3d 1036, 1064 (9th Cir. 1999)

(“Using another’s trademark in one’s metatags is much like posting a sign with another’s

trademark in front of one’s store.”). “For consumers to buy things or gather information on the

Internet, they need an easy way to find particular companies or brand names. The most common

method of locating an unknown domain name is simply to type in the company name or logo

with the suffix .com.” Sporty’s Farm LLC v. Sportsmans Mkt. Inc., 202 F.3d 489, 493 (2d Cir.

2000). Although the means by which the customer both searches for the location to purchase the

desired goods and enters the store may differ—by foot in the physical world and by entering text




sections of the Lanham Act proscribing infringement appears not to be definitively settled in this
Circuit. See also Playboy Enters., Inc. v. Netscape Commc’ns Corp., 354 F.3d 1020, 1024 &
n.11 (9th Cir. 2004) (addressing trademark infringement claims under the Lanham Act and
noting that while § 1127 “defines ‘use in commerce,’ . . . [that] definition applies to the required
use a plaintiff must make in order to have rights in a mark, as defined by 15 U.S.C. § 1051 . . .
[and] does not enter into our jurisdictional analysis”).


                                                 10
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 11 of 36




in the address bar of a web browser or a search engine in the virtual world and then using a

finger to click—the company’s use of in commerce of a trademark is the same whether it is

selecting text to go into a domain name or onto a store sign. The intent of the retailer and the

effect of its action is to advertise to the would-be consumer that the store (physical or virtual)

that she is contemplating entering will have the desired products emanating from the desired

origin and thereby to induce her to shop in that store and buy the products found therein. See 5

McCarthy on Trademarks and Unfair Competition § 25A:13 (5th ed. 2020 Update) (“Prospective

buyers usually assume that a company will have its business name or brand as its domain

name.”); SNA, Inc. v. Array, 51 F. Supp. 2d 542, 552 (E.D. Pa. 1999), aff’d sub nom. Silva v.

Karlsen, 259 F.3d 717 (3d Cir. 2001) (“Someone looking for official information about the

Seawind [plaintiff’s product] will likely go to [seawind.net], either by guessing it and typing it in

directly or by using a search engine and choosing this site from those listed because it sounds the

most official.”) (collecting cases); id. at 552 n.9 (“Because of the quantity of information of the

Web . . . businesses would prefer that customers simply be able to find a Web site directly using

a corporate name, trademark or service mark.”); Brookfield Commc’ns, 174 F.3d at 1045 (“Web

users often assume, as a rule of thumb, that the domain name of a particular company will be the

company name followed by ‘.com.’”).

       Thus, district courts in this Circuit and elsewhere have sustained trademark infringement

and Lanham Act unfair competition claims where a defendant has used a competitor’s name as

its own domain name, including where the domain name itself is not registered as a trademark.

In OBH, Inc. v. Spotlight Magazine, Inc., a court in this Circuit held that use of the plaintiffs’

trademark “The Buffalo News” in the domain name “www.thebuffalonews.com,” a website

operated by the defendants, satisfied § 1127’s “use in commerce” definition (albeit for services,




                                                  11
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 12 of 36




not goods) because the website was used for commercial purposes and “affect[ed] plaintiffs’

ability to offer their services in commerce.” OBH, Inc. v. Spotlight Magazine, Inc., 86 F. Supp.

2d 176, 185-86 (W.D.N.Y. 2000). Similarly, in N.Y. Soc’y of Cert. Pub. Accountants v. Eric

Louis Associates, Inc., on a motion for attorney’s fees after entry of an injunction on consent, a

court in this District held that defendant’s use of the domain name “nysscpa.com” (and its use of

the meta-tag “NYSSCPA”) was likely to cause confusion with the plaintiff’s mark NYSSCPA,

and stated that there was “little doubt that Defendant’s use of Plaintiff’s mark was for

commercial purposes” under the Lanham Act. 79 F. Supp. 2d 331, 356 n.5 (S.D.N.Y. 1999).

District courts outside of this Circuit have reached the same conclusion. See SNA, Inc., 51 F.

Supp. at 542 (Defendants “use[d]” plaintiff’s mark “Seawind in their business in various ways”

including “maintain[ing] a website with the domain name seawind.net”); Cardservice Int’l, Inc.

v. McGee, 950 F. Supp. 737, 741-42 (E.D.Va. 1997), aff’d, 129 F.3d 1258 (4th Cir. 1997) (where

companies both provided credit and debit card services, use of defendant’s “cardservice.com”

domain name “exactly duplicates” and infringes plaintiff’s registered “Cardservice” trademark).

       The conclusion also follows from the Second Circuit’s discussion of the doctrine of

“initial interest confusion.” The initial interest confusion doctrine, discussed further infra,

addresses trademark infringement that “creates initial consumer interest, even if no actual sale is

completed as a result of the confusion.” Bihari v. Gross, 119 F. Supp. 2d 309, 319 (S.D.N.Y.

2000). It thus addresses the question of likelihood of confusion that arises only after, and if, the

court has reached the conclusion that a mark has been used in commerce. In Savin Corp., the

Second Circuit recognized that a claim could be asserted under the initial interest confusion

doctrine based on the use of a competitor’s mark as domain name upon a showing of intent. It

observed:




                                                 12
        Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 13 of 36




       Internet initial interest confusion . . . arises when a consumer who searches for the
       plaintiff’s website with the aid of a search engine is directed instead to the
       defendant’s site because of a similarity in the parties’ website addresses. . . .
       Because consumers diverted on the Internet can more readily get back on track than
       those in actual space, thus minimizing the harm to the owners of the searched-for
       site from consumers becoming trapped in a competing site, Internet initial interest
       confusion requires a showing of intentional deception.

Savin Corp., 391 F.3d at 462 n.13 (citing BigStar Entm’t, Inc. v. Next Big Star, Inc., 105 F. Supp.

2d 185, 207 (S.D.N.Y. 2000); Bihari, 119 F. Supp. 2d at 319)).

       The unstated but necessary premise of that conclusion is that the misappropriation by one

party of another party’s mark to use as a domain name can satisfy the threshold “use in

commerce” element of a claim for trademark violation. Were it otherwise, there would have

been no need for the court to articulate the requirement of intentional deception and no violation

even in the presence of intentional deception.

       Defendants argue that the Second Circuit’s decision in 1-800 Contacts, 414 F.3d at 400,

forecloses any claim for trademark infringement that is based on a defendant’s use of a domain

name. The Court disagrees that 1-800 Contacts supports that broad proposition.

       1-800 Contacts addressed claims against a defendant, WhenU.com, Inc. (“WhenU”), that

used a proprietary software to generate pop-up advertisement windows based on a

web-browser’s online activities. Id. at 404. In order to generate advertisements with relevant

content, WhenU maintained an online directory comprising “32,000 website addresses and

address fragments, 29,000 search terms and 1,200 keyword algorithms.” Id. (citation omitted).

The plaintiff, 1-800 Contacts, Inc. (“1-800”) owned and operated a website domain that was

included in WhenU’s directory. Id. at 404, 408. When an individual accessed 1-800’s website

by entering its domain name into the address bar or clicking a link to the website that appeared

on a search engine, ads would “pop-up” in a separate window on the user’s screen that

corresponded to the product or services category associated by WhenU with the 1-800 website.


                                                 13
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 14 of 36




The pop-up windows could be closed without closing the window displaying 1-800’s website.

The plaintiff alleged that by using its domain as the trigger to generate advertisements that at

times would appear “on,” “over,” or “on top of” the 1-800’s website without its authorization,

WhenU created a likelihood of confusion and violated the plaintiff’s trademark by “free-riding”

and “trading upon the goodwill and substantial consumer recognition associated with the

[plaintiff’s] marks.” Id. at 405.

       The Second Circuit held that WhenU did not “use in commerce,” as the term is defined in

§ 1127 of the Lanham Act, 1-800’s domain name either by including that domain name in its

online directory or by causing the pop-up advertisements to appear when a user accessed 1-800’s

website. Id. at 408-09. By including the plaintiff’s domain name in its directory, When-U was

not reproducing its mark to denote the brand or affiliation of any products—indeed, no client of

When-U’s nor any of those clients’ prospective customers ever saw the domain name in

When-U’s directory, nor could When-U’s clients request that pop-up ads for their products be

specifically linked to the plaintiff’s website. The domain name as it appeared in When-U’s

directory served merely as a key or tool to ensure that visitors of the plaintiff’s website would be

simultaneously made aware of products in the same category. It did not matter what the text of

the domain name was as long as it served the function of causing ads to appear to any viewer

who accessed 1-800’s website. See id. at 409 (“[When-U used] 1-800’s website address

precisely because it is a website address, rather than because it bears any resemblance to 1-800’s

trademark, because the only place WhenU reproduces the address is in [its] directory.”).

       The Second Circuit also rejected the theory that WhenU used 1-800’s mark by placing

pop-up ads on an Internet user’s screen simultaneously with the 1-800 website. Id. at 409-10.

The pop-up ads themselves appeared in a separate window, did not display the 1-800 trademark,




                                                 14
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 15 of 36




and had “absolutely no tangible effect on the appearance or functionality of the 1-800 website.”

Id. at 410. The court analogized the pop-up ads generated by WhenU to the “routine” practice of

vendors “to seek specific ‘product placement’ in retail stores precisely to capitalize on their

competitors’ name recognition.” Id. at 411. It elaborated:

       For example, a drug store typically places its own store-brand generic products next
       to the trademarked products they emulate in order to induce a customer who has
       specifically sought out the trademarked product to consider the store’s less-
       expensive alternative. WhenU employs this same marketing strategy by informing
       C-users who have sought out a specific trademarked product about available
       coupons, discounts, or alternative products that may be of interest to them.

Id.

       The Second Circuit drew a distinction between the pop-up windows and permissible

“product placement” and the usurpation of trademarks to market products not associated with

them, when it distinguished the cases proffered by 1-800:

       The cases relied on by 1-800 do not alter our analysis . . . Significantly, WhenU’s
       activities do not alter or affect 1-800’s website in any way. Nor do they divert or
       misdirect [internet users] away from 1-800’s website, or alter in anyway the results
       a[n] [internet user] will obtain when searching with the 1-800 trademark or website
       address.”

Id. at 411 (citing Playboy Enters., 354 F.3d at 1024).

       In direct contrast to 1-800 Contacts, the allegation here is that IP Video Corp. utilized the

domain www.flysense.com precisely because it “bears [a] resemblance to [Flysense]’s

trademark.” Id. at 409. Plaintiff’s theory of the case, which is plausible from the facts alleged, is

that IP Video Corp. hoped to capture customers who believed—with good reason—that by

typing www.flysense.com into the address bar of a web browser that they would be accessing a

website purveying Flysense products.4 Here it is plain from Plaintiff’s allegations that


4
 Defendant seizes on the language in 1-800 Contacts that WhenU “d[id] not reproduce or
display 1-800’s trademarks at all,” but rather “reproduces 1-800’s website address,
«www.1800contacts. com.», which is similar, but not identical, to 1–800’s CONTACTS


                                                 15
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 16 of 36




Defendant’s alleged actions “divert[ed] or misdirect[ed] [internet users] away from [plaintiff’s]

website” and specifically “altered” the results an Internet user would obtain when searching for

the domain name that contained the Flysense Mark. Id. See Bihari, 119 F. Supp. at 319-21

(discussing cases upholding trademark infringement claims where a defendant “was using the

plaintiff’s mark to trick Internet users into visiting defendant’s website, believing either that they

were visiting plaintiff’s website or that the defendant’s website was sponsored by the plaintiff”);

see also Brookfield Commc’ns, 174 F.3d at 1064; Playboy Enters., 985 F. Supp. at 1221.

Although IP Video Corp. emphasizes that once the customer entered its home page it would see

products branded only with the HALO mark, nothing in its argument regarding “use in

commerce” turns on that distinction. As Defendants admitted at oral argument, under their

theory, IP Video Corp.’s use of the Flysense Mark as part of its domain name would not be a

“use in commerce,” even if the products on the home page were not branded at all. In 1-800

Contacts, the ruling was that the use of defendant’s mark as an address (and not as an identifier)



trademark.” 1-800 Contacts, 414 F.3d at 408. The court observed that “the differences between
the marks are quite significant because they transform 1-800’s trademark—which is entitled to
protection under the Lanham act—into a word combination that functions more or less like a
public key to 1-800’s website.” Id. at 408-409. Importantly for purposes of the instant case, the
court continued: “Moreover, it is plain that WhenU is using 1-800’s website address precisely
because it is a website address, rather than because it bears any resemblance to 1-800’s
trademark, because the only place WhenU reproduces the address is in [its] directory.” Id. This
aspect of the 1-800 holding is critical, because liability under the Lanham Act is not limited to
incidents of a defendant reproducing a carbon-copy of a plaintiff’s registered trademark. See
Virgin Enters., 335 F.3d at 149 (“When the secondary user’s mark is not identical but merely
similar to the plaintiff’s mark, it is important to assess the degree of similarity between them in
assessing the likelihood that consumers will be confused.”); Gross v. Bare Escentuals Beauty,
Inc., 641 F. Supp. 2d 175, 191 (S.D.N.Y. 2008) (“The focus [under the Lanham Act] is on
confusing similarity, not on whether the marks are identical.”) (citing Sports Auth., Inc. v. Prime
Hosp. Corp., 89 F.3d 955, 962-63 (2d Cir. 1996)). The Second Circuit was merely noting, as
discussed above, that the capacity in which When-U used the plaintiff’s domain name by
including it in its directory was as a key to trigger pop-up ads and ensure that visitors to the
plaintiff’s website would also be made aware of competing products. It did not function to
identify the brand or affiliation of any products.


                                                  16
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 17 of 36




promoted competition and the goals of the Lanham Act. Here, there is no other “address” for the

virtual store on the Internet and no other mechanism by which to achieve in the virtual world the

product placement that is procompetitive in the physical world other than the use of a domain

name (or a metatag). A ruling that IP Video Corp. could use the Flysense Mark as the domain

name for its virtual store would defeat the goals of the Lanham Act.

       Finally, Congress’s passage in 1999 of the Anticybersquatting Consumer Protection Act

(“ACPA”), 15 U.S.C. § 1125(d)(1)(A), only confirms the Court’s conclusion. A central purpose

of the ACPA was to prevent bad-faith actors from registering but not using domain names in

order “to extract payment from the rightful owners of the marks, who find their trademarks

‘locked up’ and are forced to pay for the right to engage in electronic commerce under their own

brand name.” S. Rep. No. 106-140, at 5 (1999); see id. at 4 (“The purpose of [the ACPA] is to . .

. provide clarity in the law for trademark owners by prohibiting the bad-faith and abusive

registration of distinctive marks as Internet domain names with the intent to profit from the

goodwill associated with such marks.”). The law is addressed to the phenomenon of

“[c]ybersquatting [which] involves the registration as domain names of well-known trademarks

by non-trademark holders who then try to sell the names back to the trademark owners,” Sporty’s

Farm LLC, 202 F.3d at 493, and was intended to remedy the “perceived shortcomings” of

existing law “by prohibiting the bad-faith and abusive registration of distinctive marks as

Internet domain names with the intent to profit from the goodwill associated with such marks,”

id. at 495-96. It thus addresses parties who, “without regard to the goods or services of the

parties,” register, traffic in, or use a domain name that is distinctive or famous with the “bad faith

intent to profit from that mark.” 15 U.S.C. § 1125(d)(1)(A). The premise of the ACPA then is

that a domain name has value as a trademark in connection with its use in commerce with regard




                                                 17
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 18 of 36




to the goods and services it identifies: because of how a customer finds a store on the Internet,

“companies strongly prefer that their domain name be comprised of the company or brand

trademark and the suffix .com.” Sporty’s Farm LLC, 202 F.3d at 493.

        To hold that the ACPA reflects Congress’s intent to preclude trademark claims based on

the use of another’s trade name in a web address to market similar or identical products would

then be to conclude that Congress, while closing one gap in the law opened another. Sections

1114(a) and 1125 of the Lanham Act address conduct by a defendant with regard to marketing

goods and services. They thus address conduct that is not addressed or only imperfectly

addressed by the ACPA. The ACPA, as noted, requires a plaintiff to prove that the defendant

had the “bad faith intent to profit” in order to establish liability. It goes on to list as relevant to

the determination of a “bad faith intent to profit” factors such as “the person’s offer to transfer,

sell, or otherwise assign the domain name to the mark owner or any third party for financial gain

without having used, or having an intent to use, the domain name in the bona fide offering of any

goods or services, or the person’s prior conduct indicating a pattern of such conduct,” and “the

person’s registration or acquisition of multiple domain names.” 15 U.S.C.

§§ 1125(d)(1)(B)(i)(VI), (VIII).5 Evidence that the defendant used the site with another’s

domain name—rather than merely making it unavailable to another party—”undermin[es]” and

does not support a finding of liability. Sporty’s Farm LLC, 202 F.3d at 499 (emphasis added).

So too evidence that the defendant misappropriated only one domain name—such evidence

might tend to undermine a conclusion of “bad faith intent to profit” and of liability. Id. For




5
 The ACPA also lists as a factor “the person’s provision of material and misleading false contact
information when applying for the registration of the domain name, the person’s intentional
failure to maintain accurate contact information, or the person’s prior conduct indicating a
pattern of such conduct.” 15 U.S.C. § 1125(d)(1)(B)(i)(VII).


                                                   18
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 19 of 36




purposes of establishing a trademark violation under the Lanham Act, however, bad faith is only

one factor and is not dispositive. See Star Indus., Inc. v. Bacardi & Co., 412 F.3d 373, 384 (2d

Cir. 2005) (“[E]vidence that the imitative mark was adopted in bad faith” is one among eight

factors for identifying a “likelihood of confusion” for purposes of a trademark claim; the analysis

is “not mechanical, but rather, focuses on the ultimate question of whether, looking at the

products in their totality, consumers are likely to be confused”).

       A defendant is not excused from misappropriating another’s mark and using it in

commerce by a claim she did not act in bad faith. Indeed, claims for trademark infringement and

unfair competition under the Lanham Act exist to protect the consumer as well as the competitor,

and they do not require a showing of willfulness at all. See 15 U.S.C. § 1117(c) (providing for a

higher range of statutory damages for willful use of a counterfeit mark); Value Wholesale, Inc. v.

KB Ins. Co., 450 F. Supp. 3d 292, 306 (E.D.N.Y. 2020) (“[C]ourts have found that allegations of

Lanham Act violations preclude application of an intentional acts exclusion because one can be

found strictly liable under the Lanham Act, with no finding made as to one’s intent.”);

Innovation Ventures, LLC v. Ultimate One Distrib. Corp., 176 F. Supp. 3d 137, 164 (E.D.N.Y.

2016) (discussing statutory damages for non-willful infringement of registered marks) (citing 15

U.S.C. § 1117(c)); see also CGS Indus., Inc. v. Charter Oak Fire Ins. Co., 720 F.3d 71, 83 (2d.

Cir. 2013) (“Despite the boilerplate allegation of willful misconduct, Five Four’s Lanham Act

section 43(a) claim did not require it to prove that CGS intended to infringe on its trademark, as

such a claim does ‘not require proof of intent to deceive.’”). And, of course, a defendant’s

conduct is not excused if she only used one of the plaintiff’s trademarks in commerce. It may be

that in this case Plaintiff will be able to prove the elements of the ACPA and that some of the

conduct at issue in this action will therefore be addressed by the ACPA. But there is no evidence




                                                 19
          Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 20 of 36




that in passing the ACPA Congress intended to hive off claims based on the infringement of a

mark through a domain name from all of the other means by which a defendant can infringe a

mark and to require that for such claims, and such claims alone, the plaintiff must meet the more

stringent requirements of the ACPA.

       For the foregoing reasons, Plaintiff has adequately pled that IP Video Corp. “use[d] in

commerce” the Flysense Mark through its activities with respect to the www.flysense.com

domain.

               2.      Likelihood of confusion

       Defendants also argue that Plaintiff has not plausibly alleged a likelihood of confusion.

According to Defendants, no consumer would likely confuse Defendants’ product with

Plaintiff’s product because once the consumer enters Defendants’ website they will see the name

HALO prominently posted (and not Flysense) and, even after entering the website, they will not

be able to purchase the product directly. Rather, Defendants argue that both the HALO Device

and Flysense Device are sold through public bids to sophisticated purchasers, and that such

customers would not be susceptible to making—or even able to make—an impulsive online

purchase on the basis of any brand confusion. Defendants rely on the notion that “initial interest

confusion,” upon which they claim the Amended Complaint is based, is a disfavored doctrine in

the Second Circuit particularly in the Internet context because a consumer who mistakenly enters

a virtual store based on a false designation of origin can quickly exit that store with “one click”

on a computer keyboard. See Savin Corp., 391 F.3d at 462 n.13 (“Because consumers diverted

on the Internet can more readily get back on track than those in actual space, thus minimizing the

harm to the owner of the searched-for site from consumers becoming trapped in a competing site,

Internet initial interest confusion requires a showing of intentional deception.”); Ascentive, LLC

v. Opinion Corp., 842 F. Supp. 2d. 450, 466 (E.D.N.Y. 2011) (“[T]he harm caused by initial


                                                 20
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 21 of 36




interest confusion in the internet context is minimal as ‘with one click of the mouse and a few

seconds delay, a viewer can return to the search engine’s results and resume searching for the

original website.’”) (quoting Bihari, 119 F. Supp. 2d at 320 n.15).

       The Court concludes that Defendants’ argument presents issues of fact that cannot be

disposed of on a motion to dismiss. Plaintiff has pleaded sufficient facts to “raise a reasonable

expectation that discovery will reveal evidence [supporting the claim].” Twombly, 550 U.S. at

556; see also Matrixx Initiatives, 563 U.S. at 46 (2011) (same).

        As an initial matter, Defendants do not substantially dispute that Plaintiff has satisfied

the eight-factor balancing test, first articulated by Judge Friendly in Polaroid Corp. v. Polarad

Elecs. Corp., 287 F.2d 492 (2d Cir. 1961), for evaluating likelihood of confusion. See also

Bihari, 119 F. Supp. 2d at 319 (“In instances in which a website uses another entity’s trademark

in the domain name, application of the Polaroid factors is simple because the defendant has

adopted a mark—namely, the website domain name—that incorporates or is strikingly similar to

another mark.”) (collecting cases). The eight so-called Polaroid factors are: (1) the strength of

the trademark; (2) the similarity of the marks; (3) the proximity of the products and their

competitiveness with one another; (4) evidence that the senior user may “bridge the gap” by

developing a product for sale in the market of the alleged infringer’s product; (5) evidence of

actual consumer confusion; (6) evidence that the imitative mark was adopted in bad faith; (7) the

respective quality of the products; and (8) the sophistication (or lack thereof) of consumers in the

relevant market. See Star Indus., Inc., 412 F.3d at 384. Application of the Polaroid test is “not

mechanical, but rather, focuses on the ultimate question of whether, looking at the products in

their totality, consumers are likely to be confused.” Id.




                                                 21
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 22 of 36




       In brief: the first and second factors clearly support Plaintiff; the term “flysense” is

inherently distinctive, and, as discussed above, IP Video Corp. used the term in the domain name

www.flysense.com precisely for those reasons. See Eric Louis Assocs., 79 F. Supp. at 341

(sustaining a claim where “[i]t was precisely the recognizability of the Society’s mark that led

Defendant to adopt the ‘nysscpa.com’ domain name and the ‘NYSSCPA’ meta-tag”); Planned

Parenthood Fed’n of Am., Inc. v. Bucci, 1997 WL 133313, at *8 (S.D.N.Y. Mar. 24, 1997), aff’d,

152 F.3d 920 (2d Cir. 1998) (plaintiff’s mark “Planned Parenthood” and domain name used by

defendant “plannedparenthood.com” were “nearly identical,” increasing likelihood of

confusion). The third and fourth factors favor Plaintiff because there is no dispute that the

products are directly competitive within the same market (i.e. there is no gap to bridge), and the

allegedly offending site was “compet[ing] for the same audience [as Plaintiff]—namely, Internet

users who are searching for a web site that uses [P]laintiff’s mark as its address.” Eric Louis

Assocs., 79 F. Supp. 2d at 341 (quoting Planned Parenthood, 1997 WL 133313, at *8). Turning

to the fifth factor, evidence of actual confusion, Soter’s CEO has declared that “purchasers of

vape detecting sensor products often do not understand the differences between FlySense and

HALO devices . . . we have had purchasers that bought HALO devices thinking they were

buying FlySense devices, later approach us to replace such devices.” Dkt. No. 12 ¶ 55.

Allegedly confused parties include a re-seller of Plaintiff’s goods and at least one prospective

customer. Id. ¶¶ 66-67, 85. While IP Video Corp. argues that no customer actually has been

confused, that argument will have to await discovery. As to the sixth factor, it is plausibly

alleged that Defendant IP Video Corp. acted in bad faith by using the domain name. “The

good-faith factor considers whether the defendant adopted its mark with the intention of

capitalizing on [the] plaintiff’s reputation and goodwill and [on] any confusion between his and




                                                 22
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 23 of 36




the senior user’s product.” Savin Corp., 391 F.3d at 460 (internal quotation marks and citation

omitted). As discussed further infra, the Flysense Mark is particularly distinctive; Defendants

allegedly knew of Plaintiff’s use of the mark before launching a website with the identical mark

and there would be no reason for Defendants to use it in a domain name except to capitalize on

Plaintiff’s reputation by attracting customers that are seeking to find information about or

options to purchase Plaintiff’s products.6 The good faith factor therefore supports a finding of

confusion. As to the seventh factor, Plaintiff does not allege that Defendants’ product is of an

inferior quality, so that factor is neutral or favors Defendants. Finally, although the prospective

customers of both parties are institutions, courts have held that initial interest confusion “afflicts

sophisticated visitors no less than it does unsophisticated visitors.” Eric Louis Assocs., 79 F.

Supp. 2d at 341 (citing Planned Parenthood, 1997 WL 133313, at *9).

       Rather than challenging this analysis, Defendants argue that because the Flysense Mark

did not appear in the content of the website at issue, or on any of Defendants’ marketing

materials, it is not plausible that any consumers would have mistakenly believed, when they were

purchasing a HALO product, that they were actually purchasing a Flysense product. That

rejoinder does not address all of the harms that the initial interest confusion doctrine helps to

prevent, which include:




6
 Because Plaintiff’s have plausibly alleged that IP Video Corp. made use of the domain name in
bad faith, and because the other elements of trademark infringement and unfair competition are
met, as discussed in this section, its common law claims brought under New York law are also
sustained. See Lopez, 2020 WL 2539116, at *15; Eyal R.D. Corp. v. Jewelex New York Ltd., 784
F. Supp. 2d 441, 447 (S.D.N.Y. 2011) (“In New York, ‘the essence of unfair competition . . . is
the bad faith misappropriation of the labors and expenditures of another, likely to cause
confusion or to deceive purchasers as to the origin of the goods.’”) (quoting Jeffrey Milstein v.
Greger, Lawlor, Roth Inc., 58 F.3d 27, 34-35 (2d Cir. 1995)).


                                                  23
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 24 of 36




       [T]he original diversion of the prospective customers’ interest; the potential
       consequent effect of that diversion on the customer’s ultimate decision whether or
       not to purchase caused by an erroneous impression that two sources of a product
       may be associated; and the initial credibility which may be accorded by the
       interested buyer to the junior user’s products—customer consideration that
       otherwise may be unwarranted and that may be built on the strength of the senior
       user’s mark, reputation and goodwill.

BigStar Entm’t, Inc., 105 F. Supp. 2d at 207 (citing Brookfield Comm’cns., Inc., 174 F.3d at

1063-64); see also Bihari, 119 F. Supp. 2d at 319 (noting that a harm in the Internet context is

that “the potential customer believes that the competing website is associated with the website

the customer was originally searching for and will not resume searching for the original

website”). Thus, as Plaintiff convincingly responded at oral argument, its rights would have

been violated, even if its brand name was not attached to the HALO products on the home page,

if the use of its mark as a domain name was “likely to cause consumer confusion as to the origin

or sponsorship of the defendant’s goods.” Gucci, 868 F. Supp. 2d at 237 (internal quotation

marks omitted); see Savin Corp., 391 F.3d at 456 (“The crucial issue in an action for trademark

infringement is whether there is any likelihood that an appreciable number of ordinarily prudent

purchasers are likely to be misled, or indeed simply confused, as to the source of the goods in

question.”) (emphasis added) (internal quotation marks and alterations omitted). Nor does the

fact that a prospective customer could not actually complete a purchase through IP Video Corp.’s

website eliminate any risk of confusion. See Coty Inc., 277 F. Supp. at 441-42 (“[I]nitial []

interest confusion occurs where a defendant’s use of a plaintiff’s mark ‘creates initial customer

interest, even if no final sale is completed as a result.’”) (quoting Clinique Labs., Inc. v. Dep

Corp., 945 F. Supp. 547, 551 (S.D.N.Y. 1996)) (collecting cases); see Bihari, 119 F. Supp. 2d at

319.

       The allegations of the Amended Complaint thus state a claim. Plaintiff alleges plausibly

that its trademark is distinctive, and that Defendants utilized it as an identifier—tantamount to a


                                                 24
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 25 of 36




virtual sign—with the requisite intent to deceive. See Savin Corp., 391 F.3d at 462 n.13;

compare BigStar Entm’t, Inc., 105 F. Supp. 2d at 209 (declining to apply the initial interest

confusion doctrine where “defendants’ domain name (‘nextbigstar.com’) [was] not ‘virtually

identical’ to plaintiff’s trademarks or website (‘bigstar.com’) . . . in terms of sight, sound or

meaning, nor one the ordinary, reasonably informed relevant purchaser could . . . regard as

exactly the same”). Plaintiff has alleged facts that, if proven, would show that Defendants used

the Flysense name to intentionally deceive customers into believing that their products were

sponsored by the manufacturer of the Flysense Device or shared the same origin. See SNA, 51 F.

Supp. at 552 (“Internet users expect that a site with a domain name that is a trademark is

somehow related to the owner of the trademark. It is highly likely that a person visiting this

website would think there is a relationship between the company that makes the [plaintiff’s

product] and a company using [plaintiff’s product’s name] for its domain name.”). It also alleges

that the parties offer directly competitive products. See BigStar Entm’t, Inc., 105 F. Supp. 2d at

209 (noting that courts applying the initial interest doctrine rely, in part, on the “strong

competitive proximity between the products offered by the rival claimants” which is not present

where “the products in question are used for substantially different purposes and therefore the

merchants are not in close competitive proximity”). It thus plausibly alleges that Defendants

have “sought knowingly to benefit from public recognition of [Soter’s] name and credibility by

seeking to attract potential customers the infringer ordinarily would not have had,” id. at 210,

which is precisely the type of harm that the initial interest doctrine protects against. See id. at

207; Bihari, 119 F. Supp. 2d at 319. 7 Even if a customer who uses the www.flysense.com



7
 The only case cited by Defendants in which a court declined to exercise the initial interest
confusion doctrine in the Internet context due to an absence of likelihood of confusion involved
materially different facts. See Ascentive, 842 F. Supp. at 465 (rejecting a claim where


                                                  25
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 26 of 36




domain name enters a website that mentions only products with a HALO tradename, and even if

a consumer who saw only HALO products on the offending website could simply hit the back

button and exit the website, that would not protect against the harm caused if the consumer is left

with the impression that the HALO Device shares the same sponsor as the products branded with

the Flysense Mark. Because it is plausible, at this stage, that such confusion may occur, Plaintiff

has stated a claim for relief.

        B.      Claims regarding “compatible with” representation

        Defendants also move to dismiss Plaintiff’s claims for unfair competition under federal

and state law in connection with the alleged statement that the HALO Device is “compatible”

with the Flysense platform. See Am. Compl. ¶¶ 51-53. These claims must be dismissed both

because the Amended Complaint does not properly allege the representation it identifies was in

in fact made by any Defendant, and because the alleged representation does not satisfy the

elements for unfair competition.

        Conclusory allegations are not sufficient to state a claim. Iqbal, 556 U.S. at 678. Rather,

a complaint must contain “sufficient factual matter, accepted as true to ‘state a claim for relief

that is plausible on its face.’” Id. (citing Twombly, 550 U.S. at 570). The only factual allegation

that can be adduced from the Amended Complaint regarding an alleged representation that the

HALO Device is “compatible with” the Flysense Device is based upon a bid submitted by ACP

(“ACP Bid”)—not a party to this lawsuit—in response to a request for quote (“RFQ”) issued by

the Mission District.8 The Amended Complaint contains no allegations that ACP submitted its

bid in a capacity as agent to any of the Defendants. See Skanga Energy & Marine Ltd. v.


defendants website was “not in competition with those of plaintiffs” because the parties were in
“completely different fields”).
8
  At oral argument Plaintiff did not dispute that it alleges no other instances in which the Halo
Device was represented as “compatible” with the Flysense platform.


                                                 26
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 27 of 36




Arevenca S.A., 875 F. Supp. 2d 264, 269 (S.D.N.Y. 2012), aff’d sub nom. Skanga Energy &

Marine Ltd. v. Petroleos de Venezuela S.A., 522 F. App’x 88 (2d Cir. 2013) (“To adequately

allege an actual agency relationship, a plaintiff [must] . . . allege facts sufficient to support a

reasonable inference of actual authority.”); Fletcher v. Atex, Inc., 68 F.3d 1451, 1461 (2d Cir.

1995) (“Authority is the power of the agent to affect the legal relations of the principal by acts

done in accordance with the principal’s manifestations of consent to him.”) (citing Restatement

(Second) of Agency § 7 (1958)). A claim for unfair competition plainly cannot be sustained on

the basis of a representation not alleged to have been made by any Defendant.

        Second, Plaintiff’s argument that the representation created a likelihood of confusion is

undermined by the context of the representation itself. The representation appears in the ACP

Bid in the form of language evidently drafted by the Mission District as part of its RFQ. It reads:

        3. SPECIFICATIONS

        The specifications below and/or mentioned in any part of the solicitation will be
        understood as indicating type, function, minimum standard of design, efficiency
        and quality desired, and will not be construed in such a manner as to exclude
        manufacturer’s products of comparable quality, design and efficiency. Whenever
        any part of the solicitation, contract documents, an article, or material, is defined
        describing a proprietary product, or by using the name of a manufacturer or vendor,
        the term “or District approved equal”, if not inserted, will be implied.

        If brand/model other than specified is offered, complete descriptive information of
        said brand/model must be included with the response.

            •    40 – vape detectors
                     o Detection area minimum, 10’x10’ and 12’x12’ room
                     o Vandal-proof
                     o Must be compatible with Fly Sense Platform
                     o Must be able to power up through POE (power over Ethernet)
                     o 1 Year Warranty (minimum)

Dkt. No. 59-6.

Read in its full context, it is clear that Mission District itself intended any representation that a

bid is for a product that is “compatible with Fly Sense Platform” to carry the “implied”


                                                   27
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 28 of 36




qualification “or District approved equal,” and moreover that such representation should be only

understood “as indicating type, function, minimum standard of design, efficiency, and quality

desired” and should specifically “not be construed in such a manner as to exclude manufacturer’s

products of comparable quality, design and efficiency.” Id. This definitively forecloses any

possibility that by merely submitting a bid in response to the Mission District’s RFQ containing

the above language, ACP—let alone any Defendant in this case—was “likely to cause confusion

or to deceive [the Mission District] as to the origin of the goods” it was purveying.

BubbleGenius LLC v. Smith, 239 F. Supp. 3d 586, 601-02 (E.D.N.Y. 2017). Reading the

statement as a whole, there is nothing wrong or inaccurate about it. ACP’s bid repeatedly

identified that the product it was offering was the HALO Device, and it nowhere mentioned the

Flysense Device or Soter, except insofar as it did not delete the language on the RFQ form itself

that is quoted above. Accepting Plaintiff’s argument would require holding that any party

unaffiliated with Soter and the Flysense Device that merely filled out the Mission District’s RFQ

form would thereby subject itself to claims for trademark infringement and/or unfair

competition.9 That extreme holding is not supported by the conduct of ACP, let alone any

Defendant, or by the plain language in the RFQ form on which Plaintiff relies.

       C.      Product disparagement

       Plaintiff alleges three statements made to a potential Soter customer about the Flysense

Device as the basis for its claim for product disparagement: (1) that the Flysense Device did not

work; (2) that the Flysense Device was associated with too many false positives, and (3) that the

Flysense Device was embroiled in litigation. Am. Compl. ¶¶ 48, 116. These statements were

allegedly made by an unidentified “representative of Defendants” to a “school on the West


9
 The Amended Complaint does not specify the legal theory under which it brings claims
regarding the Mission District bid.


                                                28
           Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 29 of 36




Coast” that was a potential customer of Plaintiff. Id. ¶ 116. Plaintiff alleges that these

statements were not true and caused it to lose at least one sale in 2019 and to suffer damages of

at least $1,990. Id. ¶¶ 49-50, 121. Plaintiff also alleges “Defendant IP Video Corporation has

made other false statements directly leading Soter to lose sales for which both Plaintiff and

Defendant IP Video Corp[.] were competing,” id. ¶ 51, however this conclusory assertion is not

supported by any factual allegations and cannot form the basis for a claim. See Iqbal, 556 U.S.

at 678.

          Under New York law, “‘[t]rade libel or product disparagement is an action to recover for

words or conduct which tend to disparage or negatively reflect upon the condition, value or

quality of a product or property.’” Enigma Software Grp. USA, LLC v. Bleeping Computer LLC,

194 F. Supp. 3d 263, 291 (S.D.N.Y. 2016) (quoting Angio–Med. Corp. v. Eli Lilly & Co., 720

F.Supp. 269, 274 (S.D.N.Y. 1989)). “To state a claim for trade libel, a plaintiff must adequately

plead ‘(1) falsity of the statement, (2) publication to a third person, (3) malice (express or

implied), and (4) special damages.’” Id. (quoting Angio–Med. Corp., 720 F. Supp. at 274));

accord Computech Int’l, Inc. v. Compaq Computer Corp., 2002 WL 31398933, at *5 (S.D.N.Y.

Oct. 24, 2002).

          Plaintiff here has not adequately pled special damages. “Special damages are pecuniary

losses (including loss of sales) resulting from a defendant’s allegedly wrongful conduct.”

Verizon Directories Corp., 309 F. Supp. 2d 401, 406 (E.D.N.Y. 2004) (citing Drug Research

Corp. v. Curtis Publishing Co., 199 N.Y.S.2d 33, 37 (1960); Charles Atlas, Ltd. v. Time–Life

Books, Inc., 570 F. Supp. 150, 155 (S.D.N.Y. 1983)). An adequate pleading of special damages

must clear several hurdles. First, special damages are “limited to losses having pecuniary or

economic value, and must be fully and accurately stated, with sufficient particularity to identify




                                                  29
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 30 of 36




actual losses.” Enigma Software Grp., 194 F. Supp. 3d at 292 (quoting Kirby v. Wildenstein, 784

F. Supp. 1112, 1116 (S.D.N.Y. 1992)). In addition, “special damages must be the ‘natural and

immediate consequence of the disparaging statements’ to be recoverable.’” Kirby, 784 F. Supp.

at 1116 (quoting Angio–Medical, 720 F. Supp. at 274); see Cambridge Assoc. v. Inland Vale

Farm Co., 497 N.Y.S.2d 751, 753 (2d Dept. 1986) (special damages must be “related causally to

the alleged tortious acts”). Finally, “if the special damage was a loss of customers . . . the

persons who ceased to be customers, or who refused to purchase, must be named . . . if they are

not named, no cause of action is stated.” Enigma Software Grp., 194 F. Supp. 3d at 292 (quoting

Drug Research Corp., 199 N.Y.S.2d at 37). Whether a plaintiff has suffered special damages

“goes to the cause of an action itself and not merely to the recovery. . . . Courts considering

product disparagement claims have therefore applied this requirement strictly, granting motions

to dismiss . . . for failure to allege special damages with the requisite specificity.” Id. (quoting

Computech Int’l, 2002 WL 31398933, at *6).

       Plaintiff has met none of the requirements for pleading special damages. It has neither

pled its damages with particularity, nor plausibly alleged a causal connection between the alleged

statements and a lost sale, nor named the customer it allegedly lost. The Amended Complaint

alleges that “[a]s a natural and immediate consequence of [the] disparaging statements [alleged],

Soter suffered monetary losses in the amount of at least $1990.” Am. Compl. ¶ 120. Pleading

damages of “at least $1990,” with no further explanation, falls short of the requirement to plead

damages with particularity. See, e.g., Enigma Software Grp., 194 F. Supp. at 292 (dismissing

allegation that plaintiff “has and will continue to suffer significant monetary and reputational

injury in amounts that will be proven at trial but that are believed to exceed $75,000”); Kirby,

784 F. Supp. at 1116, 1118 (“vague allegation[ ]” that plaintiff sustained $250,000 in damages as




                                                 30
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 31 of 36




a result of disparaging remarks about a painting it sought to sell, without “specify[ing] the losses

underlying that figure” or identifying any person who did not bid on the painting because of the

alleged disparagement, was “clearly inadequate” to plead special damages); Drug Research

Corp., 199 N.Y.S.2d at 33 (plaintiff failed to plead special damages where it alleged damages of

$5 million because “[s]uch round figures, with no attempt at itemization, must be deemed to be a

representation of general damages”). The Amended Complaint also lacks all but the most

conclusory allegation that the alleged statements caused it to lose a sale. It pleads no facts that a

sale was imminent or even foreseeable with the audience to those statements. Nor does it name

the customer other than as “a school on the west coast,” Am. Compl. ¶¶ 48, 116. See Enigma

Software Grp., 194 F. Supp. 3d at 292; Drug Research Corp., 199 N.Y.S.2d 33 (potential

customer must be named to sustain a claim for special damages).

       Because the Amended Complaint does not adequately allege special damages, the Court

need not reach the other elements and the claim for product disparagement must be dismissed.

       D.      Claims against A+ Technology and Advance

       Finally, Defendants argue that the claims against Defendants A+ Technology and

Advance should be dismissed because none of the allegations specify conduct undertaken by

them. Defendants point out that the allegedly infringing domain name diverts customers

specifically to Defendant IP Video Corp.’s website, not to the website of either A+ Technology

or Advance. See Am. Compl. ¶¶ 9, 35.

       Rule 8(a)(2) requires that a pleading contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Although [Rule 8(a)]

does not demand that a complaint be a model of clarity or exhaustively present the facts alleged,

it requires, at a minimum, that a complaint give each defendant fair notice of what the plaintiff’s

claim is and the ground upon which it rests.” Manchanda v. Navient Student Loans, 2020 WL


                                                 31
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 32 of 36




5802238, at *2 (S.D.N.Y. Sept. 29, 2020) (quoting Atuahene v. City of Hartford, 10 F. App’x 33,

34 (2d Cir. 2001)). “Where a complaint names multiple defendants, that complaint must provide

a plausible factual basis to distinguish the conduct of each of the defendants.” Id. (quoting

Ochre LLC v. Rockwell Architecture Planning & Design, P.C., 2012 WL 6082387, at *6

(S.D.N.Y. Dec. 3, 2012)). A complaint may not simply “lump[ ] all the defendants together in

each claim and provid[e] no factual basis to distinguish their conduct.” Atuahene, 10 F. App’x at

34.

       Under these standards, Plaintiff has not alleged facts sufficient to sustain a claim against

A+ Technology or Advance. The only allegations against those Defendants are that they

“conspire[d]” together with IP Video Corp. to manufacture and market the HALO Device, Am.

Compl. ¶ 35; that A+ Technologies and Advance each advertise the HALO Device on their

websites, id. ¶¶ 10-11; that “[a]ll three Defendants share office locations, resources and

executives,” id. ¶ 12; and that all three Defendants had actual and constructive knowledge of the

Flysense Mark, id. ¶¶ 39, 80, 107.

       Although in its opposition brief Plaintiff points to its allegations that the three Defendants

shared offices and executives, it does not argue—and nor could it based on the allegations in the

instant complaint—that it has plead a claim for alter ego liability. Such liability only exists

where “the corporation has been so dominated by an individual or another corporation (usually a

parent corporation), and its separate identity so disregarded, that it primarily transacted the

dominator’s business rather than its own.” Liberty Synergistics, Inc. v. Microflo Ltd., 50 F.

Supp. 3d 267, 296 (E.D.N.Y. 2014) (quoting OOO “Garant–S” v. Empire United Lines Co.,

Inc., 557 F. App’x 40, 45 (2d Cir. 2014)). Under New York law, to determine whether the first

requirement, domination, has been met, the following equitable factors are considered:




                                                 32
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 33 of 36




       (1) the absence of formalities and paraphernalia that are part and parcel of the
       corporate existence, i.e., issuance of stock, election of directors, keeping of
       corporate records and the like, (2) inadequate capitalization, (3) whether funds are
       put in and taken out of the corporation for personal rather than corporate purposes,
       (4) overlap in ownership, officers, directors, and personnel, (5) common office
       space, address and telephone numbers of corporate entities, (6) the amount of
       business discretion displayed by the allegedly dominated corporation, (7) whether
       the related corporations deal with the dominated corporation at arm[‘s] length, (8)
       whether the corporations are treated as independent profit centers, (9) the payment
       or guarantee of debts of the dominated corporation by other corporations in the
       group, and (10) whether the corporation in question had property that was used by
       other of the corporations as if it were its own.

Id. (quoting JSC Foreign Econ. Ass’n Technostroyexport v. Int’l Dev. & Trade Servs., Inc., 386

F. Supp. 2d 461, 464-65 (S.D.N.Y. 2005)); see Wm. Passalacqua Builders, Inc. v. Resnick, 933

F.2d 131, 139 (2d Cir. 1991). Domination sufficient to establish alter ego liability is not pled

here. Although there are allegations that the entities share office space and corporate executives,

absent are any allegations that corporate formalities were not observed, of inadequate

capitalization, that the companies were not treated as independent profit centers, that there was

any intermingling of funds among the Defendants, or, generally, of any domination by one

Defendant of any others.

       The allegations that are specific to A+ Technology and Advance—that they were

involved in marketing the HALO Device and aware of Plaintiff’s rights in the Flysense Mark—

do not allege any wrongdoing (or any involvement) in connection with registration of the

allegedly infringing domain name.

       It is true that “[n]othing in Rule 8 prohibits collectively referring to multiple defendants

where the complaint alerts defendants that identical claims are asserted against each defendant.”

Vantone Grp. Ltd. Liab. Co. v. Yangpu NGT Indus. Co., 2015 WL 4040882, at *4 (S.D.N.Y. July

2, 2015) (quotation marks omitted). Moreover, where a joint scheme among multiple defendants

is alleged, a “plaintiff need not explain the details of each defendant’s role in the planning,



                                                 33
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 34 of 36




funding, and execution [of] defendant’s alleged joint [] scheme.” Hudak v. Berkley Group, Inc.,

2014 WL 354676, at *4 (D. Conn. Jan. 23, 2014). In this case, however, there are no factual

allegations that plausibly state that A+ Technology and Advance were involved in a scheme at

all. The predicate for relief is a discrete act: utilizing the domain name www.flysense.com to

direct prospective customers to Defendant IP Video Corp.’s website. There are well-pled

allegations linking that conduct to IP Video Corp. The Amended Complaint contains no

allegations of fact linking that conduct to A+ Technologies or Advance. Compare Vantone Grp.

Liab. Co., 2015 WL 4040882, at *4 (declining to dismiss a claim on Rule 8 grounds where

“[a]lthough it is far from precise, the [complaint] does make factual allegations that distinguish

between the conduct of [the defendants], listing specific actions taken by each of them”); Hudak,

2014 WL 354676, at *4 (“The complaint clearly alleges that the two defendants acted jointly in

violation of the TCPA by causing calls to be made to plaintiff’s phone.”). The facts that all three

Defendants may have shared resources and that they each marketed the HALO Device fall far

short of supporting a claim that either A+ Technology or Advance had any involvement in the

registration or use of the allegedly infringing domain name. Accordingly, all claims against

those Defendants are dismissed without prejudice.

       E.      Leave to replead is granted in part

       Plaintiff’s claims brought in connection with its allegation that Defendants represented

that the HALO Device was “compatible with” the Flysense platform are dismissed with

prejudice. A court “should freely give leave” to replead “when justice so requires.” Fed. R. Civ.

P. 15(a)(2). But “it is within the sound discretion of the district court to grant or deny leave to

amend,” and “[a] district court has discretion to deny leave for good reason, including futility,

bad faith, undue delay, or undue prejudice to the opposing party.” McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007) (internal citations omitted). Repleading


                                                 34
         Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 35 of 36




would be futile when the “problem with [the pleader’s] causes of action is substantive.” Cuoco

v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Plaintiff avers in its opposition that it is now in

possession of “additional facts” on the basis of which it could plead that ACP did in fact submit

its bid to the Mission District in the capacity of agent to Defendant IP Video Corp. See Dkt. No.

64 at 18. Such pleading would be futile, however, as it is not plausible that the representation

Plaintiff identifies is likely to cause confusion about the source of the goods in question. See

supra. Accordingly, any claims brought in connection with that representation are dismissed

with prejudice. The other claims against Defendants A+ Technology and Advance are dismissed

without prejudice,10 as is the claim for product disparagement.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss the complaint is GRANTED IN

PART. The claims brought in connection with Defendants’ alleged misrepresentation that the

HALO Device is “compatible with” the Flysense platform are DISMISSED with prejudice.

       Count Six for product disparagement is DISMISSED without prejudice.

       The remaining claims against Defendants A+ Technology and Advance are DISMISSED

without prejudice. The Clerk of Court is respectfully directed to terminate those parties.

       Plaintiff is granted leave to file a second amended complaint within 30 days of the date

of this Opinion and Order.



10
  In its opposition, Plaintiff argues it has emerged in discovery that David Antar—who is alleged
in the Amended Complaint to be President of IP Video Corp. and A+ Technology, and Chief
Executive Officer of Advance, see Am. Compl. ¶ 12—purchased the allegedly infringing domain
name, and that “by virtue of Mr. Antar’s position with each of the Defendants, all of them are
implicated” in Plaintiff’s claims. Dkt. No. 64 at 24-25. That information is not in the Amended
Complaint, and Plaintiff is granted leave to include it in an amended pleading. The Court notes,
however, that Plaintiff has pointed to no evidence from any source to suggest that Antar
purchased the allegedly infringing domain name in any capacity other than as President of IP
Video Corp.—to whose website the allegedly infringing domain name diverted users.


                                                 35
        Case 1:20-cv-05007-LJL Document 92 Filed 02/26/21 Page 36 of 36




       The Court will hold a status conference to discuss case management on March 11, 2021

at 10:30 a.m. by TELEPHONE CONFERENCE. At that date and time the parties are directed to

dial the Court’s teleconference line at 888-251-2909 (access code: 2123101).



       SO ORDERED.


Dated: February 26, 2021                         __________________________________
       New York, New York                                   LEWIS J. LIMAN
                                                        United States District Judge




                                              36
